 

Exhibit 10.1

 

AMENDMENT No. 8 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 8 to the Executive Employment Agreement (“Amendment No. 8”)
is entered into and effective as of July 31, 2020 (the “Effective Date”) by and
between PetMed Express, Inc. (“PetMed” or the “Company”) and Menderes Akdag (the
“Executive”).

 

WHEREAS, PetMed and the Executive entered into an Executive Employment Agreement
dated March 16, 2001 (“Executive Employment Agreement”), which was subsequently
amended by Amendment No. 1 to Executive Employment Agreement on March 16, 2004,
Amendment No. 2 to the Executive Employment Agreement on February 27, 2007 with
an effective date of March 16, 2007, Amendment No. 3 to the Executive Employment
Agreement on February 8, 2010 with an effective date of March 16, 2010,
Amendment No. 4 to the Executive Employment Agreement on January 25, 2013 with
an effective date of March 16, 2013, Amendment No. 5 to the Executive Employment
Agreement on January 29, 2016 with an effective date of March 16, 2016, and
Amendment No. 5a to the Executive Employment Agreement on March 15, 2019 with an
effective date of March 16, 2019, Amendment No. 6 to the Executive Employment
Agreement on May 13, 2019 with an effective date of May 13, 2019, and Amendment
No. 7 to the Executive Employment Agreement on July 12, 2019 with an effective
date of July 12, 2019 (collectively with the Executive Employment Agreement
shall be referred to as the “Agreement”), which Agreement is due to expire the
earlier of the date of the Company’s 2020 Annual Stockholders’ Meeting or August
1, 2020, and PetMed and the Executive wish to further amend the Agreement.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

Effective as of July 31, 2020, so much of Section 4 of the Agreement, which
reads “The Term of employment hereunder will commence on July 26, 2019 and end
on the earlier of (i) the date of the Company’s 2020 Annual Stockholders’
Meeting, or (ii) August 1, 2020...” is hereby revised to read “The Term of
employment hereunder will commence on July 31, 2020 and end on the earlier of
(i) the date of the Company’s 2021 Annual Stockholders’ Meeting, or (ii) July
31, 2021...”

 

Sections 5(a) and 5(b) of the Agreement shall be deleted and replaced with the
following:

 

 

●

a. Salary. The Executive shall be paid a base salary (“Base Salary”), payable in
accordance with the Company’s policies from time to time for senior executives,
at an annual rate of Six Hundred Twenty Six Thousand Eight Hundred Sixty Dollars
($626,860.00). The Base Salary for any extension of the Agreement for an
additional one year period following the expiration of this Amendment No. 8 may
be increased based on the percentage increase, if any, in salary described below
based on pre-determined individual and corporate-wide performance goals and
objectives approved by the Board of Directors for fiscal year 2021. The
evaluation method used will measure performance against planned objectives that
can be determined quantitatively on a rating scale of 1 to 5 (with 5 being the
highest rating), apportioning weight to each goal as a percentage (totaling
100%) and based on the final ratings, awarding a percentage increase in salary
as indicated below:

 

5 – 10% increase in salary

4 – 7% increase in salary

3 – 4% increase in salary

2 – 2% increase in salary

1 – 0% increase in salary

 

Exhibit 10.1 Page 1 of 3

--------------------------------------------------------------------------------

 

 

The Base Salary for any extension of the Agreement for an additional one year
period following the expiration of this Amendment No. 8 will be based on the
achievement of the following fiscal 2021 goals (“Fiscal 2021 Goals”), on a
percentage basis: Net Revenue (35%), Net Income (35%), New Order Sales (20%),
and the Employee Engagement Survey (10%).

 

 

●

b. Grant of Stock. In accordance with the terms of the PetMed Express, Inc. 2016
Employee Equity Compensation Restricted Stock Plan, and:

 

subject to the further terms, conditions and restrictions contained in a
separate agreement, titled “Restricted Stock Agreement Pursuant To PetMed
Express, Inc. 2016 Restricted Stock Plan,” to be entered into by and between the
Company and the Executive on July 31, 2020, incorporated herein by reference
upon its execution, the Executive will be granted 37,800 restricted shares of
the Company's common stock, par value $.001 per share, to vest on July 31, 2021;
and

 

subject to the Company and the Executive entering into an extension of the
Agreement for an additional one year period following the expiration of this
Amendment No. 8, and to the further terms, conditions and restrictions contained
in a separate agreement, titled “Restricted Stock Agreement Pursuant To PetMed
Express, Inc. 2016 Restricted Stock Plan,” to be entered into by and between the
Company and the Executive on the earlier of (i) the date of the Company’s 2021
Annual Stockholders’ Meeting, or (ii) July 31, 2021, the Executive will be
granted restricted stock, to vest on the one year anniversary of the grant date,
in the below amounts based on the Fiscal 2021 Goals and the same pre-determined
individual and corporate-wide performance goals and objectives approved by the
Board of Directors upon which the Executive’s salary under Section 5(a) is
based:

 

5 – 50,000 shares of restricted stock

4 – 45,000 shares of restricted stock

3 – 40,000 shares of restricted stock

2 – 35,000 shares of restricted stock

1 – 30,000 shares of restricted stock

 

The Company will pay the current withholding tax percentage for stock
compensation awards according to current IRS guidelines.  The Company will also
pay the Executive the Executive’s withholding tax by providing Executive gross
up compensation, which includes the withholding tax on the tax benefit paid by
the Company, in an amount similar to other employees of the company as approved
by the Board of Directors, which currently is approved for up to 28.2% (based on
the current IRS withholding guidelines according to IRS guidelines of 22%) for
employees.  This approved 28.2% withholding and tax benefit % may fluctuate
based on changes in the withholding percentage. The actual withholding tax
obligation is determined by using the following formula: Fair Market Value of
Vested Shares divided by (1.0 – .22) = Total grossed-up income which includes
withholding taxes. The 22% rate is based on current withholding guidelines. This
percentage may change in future years. This total grossed-up amount is then
multiplied by the current withholding percentage to determine the actual
withholding tax amount to be paid by the Company. FICA taxes on the grossed-up
amount will be paid by the Executive.

 

Except as expressly provided in this Amendment No. 8, all other terms,
conditions and provisions of the Agreement shall continue in full force and
effect as provided therein.

 

Exhibit 10.1 Page 2 of 3

--------------------------------------------------------------------------------

 

 

            IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment No. 8 as of the date set forth in the first paragraph above.

 

 

 

PetMed Express, Inc. 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Schweitzer

 

 

 

Robert C. Schweitzer 

 

 

 

Chairman of the Board 

 

          Executive           /s/ Menderes Akdag     Menderes Akdag  

 

Exhibit 10.1 Page 3 of 3

 

 